DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-5, is/are filed on 12/27/2019 are currently pending. Claim(s) 4-5 is/are withdrawn, claim(s) 1-3 is/are rejected.
Election-Restrictions
The applicant elected group I corresponding to claims 1-3 in the reply filed 12/27/2019. Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/2021. This restriction is made final.
Applicants argue there is no search or examination burden because, applicant believes all the claims of are in the same overlapping class. However, this not found persuasive. There is a search and/or examination burden for the patentably distinct species the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02). Moreover, in this case the method and apparatus have separate classification as noted in the restriction, thereby employing a search burden. This restriction is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-2 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 2 defines the terms "first inner diameter" and "second inner diameter" without limiting the range of the diameter. Further, a hollow conduit having an outer and inner wall is defined. Any cylindrical conduit has an outer and inner wall with a diameter, so that the purpose of this definition is not clear. Than after, a first and second conduit is defined as being coaxial with a space between the first outer and second inner wall. Any conduit which is virtually divided in two parts (first and second) is coaxial with a space between the first outer and second inner wall. Therefore, the purpose of the definition is not clear.
Claims 1 and 2, the subject-matter of claim 1 step c and claim 2 step b defines that filling a container with fluid will results in a replacement of the air contained in the container. The purpose of such a observation is not clear and makes the claims indefinite.

Double Patenting
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-11, of copending Application No. 16/378,899.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 10-11 of copending Application No. 16/378,899 substantially correspond to claims 1-3 of instant application. This is a provisional nonstatutory double patenting rejection.
Claim Objection
	Claims 1 and 2 appear to be duplicate as independent claims 1 and 2 seems to claim basically the same subject-matter. Applicant is advised that should claim 1 be found allowable, claim 2 will be 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Krasnoff (WO 9401193 A1).

    PNG
    media_image1.png
    466
    728
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    725
    485
    media_image2.png
    Greyscale

Regarding claims 1 and 2, Krasnoff discloses a method for recovering filtered fluid retained in a filter system including a filter device (i.e. 17) comprising a housing having an inlet and an outlet defining a filtration flow path between the inlet and the outlet, and a porous filter medium across the filtration flow path. the porous medium having an upstream side and a downstream side: the system also including a filtered fluid receiving container (i.e. 11) arranged downstream of the outlet, and a fluid flow path between the outlet and the filtered fluid receiving container, the method comprising:(a) passing sterile air and/or sterile gas through the outlet of the filter device and along the fluid flow path into the filtered fluid receiving container; (b) passing fluid to be filtered along the filtration flow path through the filter device and passing filtered fluid through the space between the first outer wall and the second inner wall along the fluid flow path into the filtered fluid receiving container, wherein a volume of filtered fluid is retained in the housing between the downstream side of the porous filter medium and the outlet (as taught on pg. 27, last paragraph the reference teaches a method to introduce gas into a biological fluid processing system having a filter. As shown in figure 2 the filling tube (90) can have a bifurcation.); and, (c) allowing the sterile air and/or the sterile gas to pass from the filtered fluid receiving container along the fluid flow path and through the outlet into the housing of the filter device, and displacing retained filtered fluid into the filtered fluid receiving container (see at least p. 27-33, p. 48-51).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as obvious over Krasnoff (WO 9401193 A1).
As to claims 3 Kranoff teaches passing air and/or gas through a sterilizing grade porous filter medium to produce the sterile air and/or the sterile gas, before passing the sterile air and/or the sterile gas along the filtration fluid flow path. It is implied the gas that passed through the filter medium is also stored in the container; hence sterile gas (see at least p. 27-33, p. 48-51). 

***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777